Citation Nr: 0711524	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  97-33 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to May 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied a claim of service connection for a 
low back disorder.

This case was previously before the Board in September 1999, 
June 2003, and June 2005.  In September 1999, the Board 
remanded the low back claim to obtain additional records.  
Thereafter, in June 2003, the Board remanded the claim for 
notification and consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Finally, in June 2005, the 
Board found that additional development was required for a 
full and fair adjudication of the claim, to include a VA 
medical examination which addressed the etiology of his low 
back disorder.  Such an examination was conducted in October 
2006, and the case has been returned to the Board for further 
appellate consideration.  The Board finds that the issue on 
appeal is properly stated as shown on the title page of this 
decision.

As a preliminary matter, the Board finds that the prior 
remand directives have been completed.  Therefore, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current low back disorder is causally 
related to active service.




CONCLUSION OF LAW

The veteran's current low back disorder was not incurred or 
aggravated during active service and is not causally related 
to active service and arthritis may not be presumed to be of 
service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claim by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the course of this appeal, the veteran was provided 
with VCAA notification by letters dated in July 2003, July 
2006, and September 2006.  Taken together, these letters 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra.  
Moreover, the July 2006 letter provided him with notification 
regarding potential disability rating(s) and effective 
date(s) as mandated by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  In fact, by a November 2006 statement he 
reported that he had no further information or evidence to 
submit, and that he wanted the Board to proceed with his 
case.  He has not indicated that he desires a Board hearing 
in conjunction with this appeal.  Further, he was accorded a 
VA medical examination regarding this case in October 2006.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the claimant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran essentially contends that he developed a low back 
disorder while on active duty and that it was noted on his 
retirement examination with arthritis as a possible cause.  
He has reported that he does not remember any single injury 
to his back while in service, but that he did carry heavy 
equipment while in service as a surveyor.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that service 
connection is not warranted for the veteran's low back 
disorder on either a direct or presumptive basis.

Initially, the Board notes that, despite the veteran's 
contentions, his service medical records contain no entries 
indicative of a low back disorder while on active duty, to 
include arthritis.  Further, his spine was consistently 
evaluated as normal on service examinations conducted in 
February 1974, April 1979, and his February 1983 retirement 
examination.  Moreover, while he reported bilateral hip pain 
on his retirement examination, he did not indicate any back 
problems at that time.

The Board further notes that the veteran was not diagnosed 
with a low back disorder at the time of a May 1983 VA medical 
examination, although there was evidence of moderate lower 
dorsal kyphosis on X-ray evaluation.  He was subsequently 
diagnosed with lumbar disc disease on a December 1994 VA 
Agent Orange examination, approximately 11 years after his 
separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition to the foregoing, the Board observes that there 
is no competent medical evidence of record which relates the 
etiology of the veteran's low back disorder to active 
service.  Rather, the October 2006 VA examiner opined that 
the veteran's current disorder of the spine was not incurred 
or manifested, or was etiologically related to the veteran's 
service or any incident thereof.  As this opinion was based 
upon both an evaluation of the veteran and review of his 
claims folder, the Board finds that it is adequately 
supported by the record.

In summary, the veteran's low back disorder was first 
diagnosed years after his separation from active duty, and 
the only competent medical opinion of record to address the 
etiology thereof is against it being related to active 
service.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a low back disorder, 
claimed as arthritis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


